Opinion issued August 6, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00689-CV
____________

IN RE STARBURST FINANCIAL GROUP, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator, Starburst Financial Group, Inc., has filed a petition for writ of mandamus
complaining that Judge Ramos (1) erred in denying its motion for temporary restraining order. 
	We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Massengale.
1.  The Honorable Dion Ramos, judge of the 55th District Court of Harris  
County, Texas.  The underlying lawsuit is Starburst Financial Group v. Ann Krieger,
trial court cause no. 2009-47730.